DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on March 15, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7-10, 12-16, 18, 21, 22, 24, 25, 57, and 60-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 57 and 60 require “at least one T-cell epitope” from a tumor antigen or a pathogen antigen. In paragraphs [0174-0175] of the instant published disclosure, USPgPub 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The instant claims are drawn to a method of inducing an antigen-specific immune response in a subject by administering a composition comprising a first immunogenic composition comprising at least one immunogenic peptide or polypeptide and a second composition comprising at least one mRNA that encodes at least one T-cell epitope from a tumor antigen or a pathogen antigen that is at least 90% identical to the at least T-cell epitope of the immunogenic peptide or polypeptide in the first composition.
In paragraphs [0174-0175] of the instant published disclosure, USPgPub 2018/0125952 (of record), a T-cell epitope or parts, have a length of “about 6 to about 20 or even more amino acids” that are recognized by T-cells, where recognition is mediated by binding of the T-cell to the epitope. Therefore, the instant T-cell epitopes comprise amino acids in a particular sequence. However, no amino acid sequence is provided for the instantly required “at least one T-cell epitope”. Therefore, comparison between an unknown structure and another to determine whether they are “at least 90% identical” is indeterminable. The instant disclosure also indicates that the epitopes are conformational linear epitopes, discontiguous, and/or conformational epitopes, see paragraphs [0177, 0178]. There is no written description for the genus encompassed by the compositions claimed.
Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004). To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, there is no disclosure of sufficient characteristics of the claimed genus of materials encompassed by the first and second compositions to allow persons of ordinary skill in the art to recognize that Applicants were in possession of the claimed compositions.
Both sets of compositions instantly claimed in the first and second antigenic compositions of claims 57 and 60 are required to possess T-cell epitopes, where the second epitope possesses 90% identity to the first T-cell epitope. As taught in Greenspan et al (Nature Biotechnology. 1999; 7: 936-937, of record), defining epitopes is not as easy as it seems (page 937). Epitopes have been defined in terms of the spacial organization of residues that make contact with a ligand and the structural characterization of the molecular interface for the binding of the molecules to define the epitope boundaries (page 937 middle of page). The epitope defined in this manner will likely include residues that contact the ligand but are energetically neutral or even destabilizing to binding. “In addition, a priori it will not include any residue that makes no contact with a ligand but whose substitution may profoundly effect ligand recognition through influence on the stability of the free form of the macromolecule, or participation in long-range 
The first and second T-cell epitopes claimed are only defined by function. A definition by function alone is not sufficient because it is only an indication of what a thing does, rather than what it is. Eli Lily, 119 F.3 at 1568, 43 USPQ2d at 1406.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed. As discussed above, the skilled artisan cannot envision the distinguishing, identifying 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615.
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the Applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. In the instant case, not even one species of T-cell epitope is provided or described to represent the genus claimed. The disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., k0ff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).
In the instant case, not even one species of T-cell epitope is provided or described to represent the genus claimed. The instant claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-10, 12-14, 16, 18, 21, 22, 25, 57, and 60-66 are rejected under 35 U.S.C. 103 as being unpatentable over Dubensky (USPgPub 2012/0328655) and Fotin-Mleczek et al. (WO 2010/037539, cited in the IDS). Both references of record.
Dubensky teaches a method of inducing an antigen-specific immune response in a subject (see paragraphs [0011, 0017, 0040, 0041, 0051, 0058, 0060, 0062, 0245-0285, and 0316]). Dubensky, teaches administering at least one or more doses of a first immunogenic composition comprising at least a first immunogenic peptide or polypeptide comprising at least one epitope of a tumor-associated antigen or a pathogen antigen and subsequently administering at least one or more doses of a second immunogenic composition comprising an RNA viral expression vector expressing the at least first immunogenic polypeptide that is at least 90% identical to the at least one first immunogenic peptide or polypeptide, see paragraphs [0011, 0017, 0041, (0043, 0044, and 0103 - 90% identity), 0051, 0052, 0058, (0062, 0092, 0098-0100 – epitopes), 0161, 0165-0168, 0309-0312], Example 2, Example 4, Example 6, and claims 1, 3, 4, 8-11, 23-25, 29, 32, 36, 37, and 45. The prime-boost method of Dubensky satisfies the requirements of instant claim 5, where administration occurs at one or more pairs of consecutive doses occurs between five, or 28-day, or week or monthly intervals, see paragraphs [0264, 0314, 0368, 0370] which satisfies instant claims 7 and 9. Dubensky teaches a first composition is administered in two or more doses prior to the first administration of the second composition, or the second composition is administered in two or more doses subsequent to the first administration, see paragraphs [0011, 0260, 0262, 0287, 0298], satisfying the requirements of instant claim 8. Dubensky teaches that the antigenic compositions are administered by intramuscular, subcutaneous, or intradermal means, see paragraphs [0338, 0339], as required by instant claim 10.

Fotin-Mleczek et al. teach purified mRNA vaccines comprising a 5’ cap structure and a poly(A) tail comprising 10-200 adenosine nucleotides, see page 94, line 19 to page 95, line 3; a 3’UTR derived from alpha-globin, tyrosine hydrolase, or lipoxygenase genes see page 107, lines 1-16 (as required by instant claims 13, 14, 16, and 18); and having modified G/C content, where the coding region of the GC-stabilized RNA is increased compared with the G/C coding region content of the native RNA, see claims 8 and 9 (as required by instant claim 12). The mRNA of Fotin-Mleczek et al. also comprises a 5’UTR, see page 86, lines 9-16 and page 105, line 31 to page 106, line 2 and a TOP gene, see page 55, line 12, that codes for ribosomal proteins, see page 78, lines 16-24 (as required by instant claims 21 and 22).  The purified mRNA vaccine of Fotin-Mleczek et al. encodes a tumor antigenic peptides or pathogen antigens, such as influenza HA, NA RSV F, or rabies G proteins, see page 63, line 22 to page 64, line 12, and is complexed with a cationic or polycationic compound or cationic lipids, see page 6, lines 19-25, page 63 line 22 to page 64, line 12; page 65, line 1 to page 77, line 35; and page 153, line 6 (as required by instant claims 25 and 66). Fotin-Mleczek et al. also teach a method of administering 
Paragraphs [0434-0436] of the instant published disclosure, USPgPub 2018/0125952 (of record), characterize the “at least one purified mRNA”, as claimed in claims 57 and 60, as free and not associated with any complexation agent; and/or formulated with a cationic compound (instant claim 25); and/or complexed with a lipid. Therefore, the immunostimulating mRNA construct of Fotin-Mleczek et al., inducing innate and adaptive immune responses against tumors and/or antigens upon administration, are encompassed within the instant “at least one purified mRNA”, as required by instant claims 57 and 60. 
One of ordinary skill in the art prior to the effective filing date of the instant invention, would have been motivated to have substituted the replication-defective, self-inactivating, and non-integrating viral RNA vectors of Dubensky for the purified mRNA construct of Fotin-Mleczek et al. to elicit or enhance an innate and adaptive immune response to tumors and/or pathogens with potent adjuvanting properties, see page 1, lines 11-26; page 4, line 30 to page 5, line 7; page 6, line 19 to page 7, line 20; page 20, lines 1-14; page 45, lines 21-23; Figure 2; and page 144, line 16 to page 145, line 20. Also, see claims 10 and 11 and paragraphs [0012, 0017, 0018, and 0053-0058, for example]. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for substituting the replication-defective, self-inactivating, and non-integrating viral RNA vectors of Dubensky for the purified mRNA construct of Fotin-Mleczek et al. because both the replication-defective, self-inactivating, and non-integrating viral RNA vectors of Dubensky and the mRNA-complexed construct of Fotin-Mleczek et al. only produce the encoded immunogenic (tumor or pathogen) peptide until the mRNA transcription is terminated and subsequently degraded, see paragraphs [0185 and 
Regarding “instructions” recited in instant claim 57, both Dubensky and Fotin-Mleczek et al. teach incorporation of “instructions” when the materials are incorporated into a kit, see paragraph [0294] and page 136, respectively. However, “instructions” are not patentable because they are not functionally related to the compositions of Dubensky or Fotin-Mleczek et al., see In re Gulack, 703 F.2d 1381, 217 USPQ 401 (Fed. Cir. 1983).
The combined teachings of Dubensky and Fotin-Mleczek et al. would have rendered instant claims 5, 7-10, 12-14, 16, 18, 21, 22, 25, 57, and 60-66 prima facie obvious to one of ordinary skill in the art prior to the instant effective filing date, absent evidence to the contrary.
Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dubensky and Fotin-Mleczek et al. as applied to claims 5, 7-10, 12-14, 16, 18, 21, 22, 25, 57, and 60-66 above, and further in view of Hoge et al. (USPgPub 2014/0200261, of record).
See the teachings of Dubensky and Fotin-Mleczek et al. above. While Fotin-Mleczek et al. teach that the mRNA contains a stem-loop structure, see page 40, line 4 to page 41, line 9, Fotin-Mleczek et al. do not teach incorporation of at least one histone stem-loop.
Hoge et al. do, see paragraph [0210], referring to sequences disclosed in WO 2013/143698, in which SEQ ID NO: 31 corresponds exactly to instant SEQ ID NO: 1.

Response to Arguments
	In reply to the rejections under 35 USC § 112(b), applicant explains that a tumor antigen T-cell epitope may be any T-cell epitope of interest. Applicant asserts that one skilled in the art would understand with sufficient clarity whether or not a tumor antigen T-cell epitope they are using would be at least 90% identical to the peptide encoded by the mRNA that they are using. Applicant copies an excerpt from the instant disclosure from page 22, line 12 to page 23, line 12, which discusses types of T cells and their different effector functions. Applicant also copies page 23, lines 13-23 from the instant disclosure, discussing T cell epitopes. Applicant points to Zhang et al (Exhibit 1), providing an overview for predicting which peptides bind to MHC. Applicant asserts that Zhang et al. demonstrate that the skilled artisan would have been capable of identifying T cell epitopes prior to the priority date of the instant application. Applicant asserts that once a T-cell epitope has been identified, a skilled artisan would be able to generate sequences that have 90-100% identity to the epitope. Applicant further points to MPEP § 2173.02 (I), which cautions against equating claim breadth with indefiniteness.


The skilled artisan would be unable to determine whether any given amino acid sequence comprising a length of “about 6 to about 20 or even more amino acids” would satisfy the criteria of it being at “least one T-cell epitope” or whether an unknown second structure shares 90% identity with the unknown first structure, as instantly required. Therefore, the claims remain indefinite, as per MPEP § 2173.02 (I). The instant claims do not particularly point out and distinctly claim the subject matter which the Applicant regards as the invention. This rejection affects all dependent claims.

In reply to the rejections under 35 USC § 112 (a), Applicant states that the claims are not directed to any specific T-cell epitope sequences, but also states that the defining feature of the tumor antigen T-cell epitope is that it is a sequence to which an artisan making or using an immunogenic composition seeks to elicit a T-cell-based immune response. Applicant asserts that the skilled artisan would be certain of the inventors’ possession of the claimed subject matter from the teachings in the instant disclosure. Applicant copies an excerpt from the instant disclosure from page 22, line 12 to page 23, line 12, which discusses types of T cells and their different effector functions. Applicant also copies page 23, lines 13-23 from the instant disclosure, discussing T cell epitopes.
Applicant’s arguments and the excerpts from the instant disclosure have been fully considered, but are found unpersuasive. The instant claims assert possession of “at least one T-cell epitope”. However, there is no evidence of possession of the broad genus of any “at least one T-cell epitope” having a length of “about 6 to about 20 or even more amino acids” that are recognized by T-cells, where recognition is mediated by binding of the T-cell to the epitope, as defined in paragraphs [0174-0175, reiterated in Applicant’s reply] of the instant published disclosure, USPgPub 2018/0125952 (of record).
In the instant case, not even one species of T-cell epitope is provided or described to represent the genus claimed. Therefore, comparison between an unknown structure and another to determine whether they are “at least 90% identical” is indeterminable. There is no written description for the genus encompassed by the compositions claimed. There is no disclosure of sufficient characteristics of the claimed genus of materials encompassed by the first and second compositions to allow persons of ordinary skill in the art to recognize that Applicants were in possession of the claimed compositions. MPEP § 2163(II)(A)(3)(a)(ii) indicates that the 
Applicant notes that while the instant disclosure discusses conformational/ discontiguous or non-conformational/ linear epitopes in paragraphs [0177, 0178], the skilled artisan would readily understand that T cell epitopes are linear and B cell epitopes may be linear or conformational. Applicant points out that the pending claims are limited to T cell epitopes, required to be tumor-associated and linear.
A review of paragraphs [0177, 0178] in view of Applicant’s remarks have been fully considered, but are found unpersuasive. No amino acid sequence is provided for the instantly required “at least one tumor antigen T-cell epitope”. There is no teaching provided for the requisite epitopes or the corresponding structures defining the instant epitopes claimed. An invitation for further research by testing to determine whether any amino acid sequence having a length of about 6 to 20 or more residues possesses the requisite characteristics to a tumor antigen epitope and bind to a T-cell (as instantly claimed) does not satisfy written description requirement. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1341 (Fed. Cir. 2010) (en banc). The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004). To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient Vas-Cath Inc.v. Mahurkar, 19 USPQ2d 1111, that “Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)
The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed. As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus materials encompassed by the first and second compositions claimed.
Applicant notes that Greenspan (Exhibit 2) is generally directed to noncovalent interactions. Applicant additionally asserts that nowhere does Greenspan consider peptides interacting with MHC molecules.
Applicant’s statement is contradicted, see a portion of the second paragraph and the entirethird paragraph of the first column on page 937 of Greenspan (emphasis underlined):
... In the absence of interactions and when the epitope has been completely scanned, the sum of the AAGmut values over the entire epitope should equal, with opposite sign, the value of AGwt. In no case documented to date has this condition been met10. The sum of -AAGmut values differs significantly from AGwt and the difference varies widely in different systems, arguing against systematic deviations due to experimental error or to the arbitrary standard state used to define AGwt (ref. 10).
The likely origin of this discrepancy is that residues defining a binding epitope participate in molecular recognition in a cooperative, not an additive, manner. For example, an attempt to use ASM to apportion the contributions of αβT-cell receptor amino acids to the binding of a peptide-MHC complex generated a set of -AAGmut values that sum to -16.6 kcal/mol, whereas AGwt = -9.5 kcal/mol (ref. 11 ).
As evidenced by Greenspan, a number of factors not primarily related to the contours of the contacts of the molecules contribute to the free energy change, sometimes profoundly.

Regarding the teachings of Frankiw (Exhibit 3), Applicant notes that the reference focuses on identifying alternative splicing neoantigens. Applicant states that Frankiw highlights several anti-cancer tumor-specific T-cell antigens in Table 1, which support written description of the instant claims. Applicant states that information that is well known need not be described in detail in the specification, citing Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80 (Fed. Cir. 1986).
Applicant’s characterization of Frankiw’s teachings has been fully considered, but is found unpersuasive. The anti-cancer tumor-specific T-cell antigens discussed by Frankiw are not instantly disclosed. The instant disclosure does not convey possession of any tumor-specific T-cell antigen or those discussed by Frankiw. Applicant is reminded that under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the Ralston Purina Co. v. Far-Mar-Co., Inc., 112 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Frankiw discusses the current state of the art as of publishing, July 30, 2019, in the preeminent journal: Nature Reviews Immunology, and concludes that identifying suitable antigens that are tumor-specific for the development of cancer vaccines and T-cell therapies remains a challenge due to high mutation rates varying widely across different tumor types and unpredictability of immunogenicity and cross-reactivity of a proposed tumor epitope, see the abstract; the paragraph spanning the columns of the first page, “Alternative mRNA splicing in cancer’", “Prediction and validation of peptide presentation”, “Immunogenicity”, and “Conclusions”. The instant disclosure does not remedy or satisfy the gaps in knowledge discussed by Frankiw.
Applicant points to Zhang et al. (Exhibit 1), providing an overview for predicting which peptides hind to MHC. Applicant asserts that Zhang et al. demonstrate that the skilled artisan was capable of identifying T cell epitopes prior to the priority date of the instant application. Applicant asserts that once a T-cell epitope has been identified, a skilled artisan would be able to generate sequences that have 90-100% identity to the epitope.
Applicant’s arguments and a review of Zhang et al. have been fully considered, but are found unpersuasive. Internet databases discussed by Zhang et al. are extraneous to the instant application. Further, information provided on internet databases are not irrevocably fixed, but are corrected and updated as additional sequence information becomes available. In the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of materials encompassed by the first and second tumor antigen T-cell epitope compositions. An invitation for further research by Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1341 (Fed. Cir. 2010) (en banc). Further, the Board in Ex Parte Kubin further stated on page 16 that
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, 323 F.3d at 969 stated:
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.

In the instant case, not even one species of T-cell epitope is provided or described to represent the genus claimed. The claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.
In reply to the rejections under 35 USC § 103, applicant emphasizes that the instant purified mRNA is not a viral vector and that the DC-NILV viral particles of Dubensky. 
Applicant’s arguments and a review of Dubensky and Fotin-Mleczek et al. have been fully considered. The RNA viral vectors of Dubensky encompass replication-defective, self-inactivating, and non-integrating vectors, see paragraphs [0161, 0165, 0166, 0168, 0171, and 0172].  Dubensky does not teach or suggest administering at least one purified mRNA construct, as a separate ingredient for boosting the immune response, as instantly required.

At the bottom of paragraph 19, applicant opines that “it would have been completely unpredictable whether an mRNA would be effective to provide” an effective “immune response.” Applicant asserts that no reasonable expectation of success is apparent.  
Contrary to applicant’s assertions, one of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for providing an effective immune response upon administration of the mRNA of Fotin-Mleczek et al. The teachings of Fotin-Mleczek et al. are replete with examples and data of enhancement of innate and adaptive immune responses against to tumors and/or antigens upon administration of the complexed mRNA construct.
Figures 2 depicts:
A significant reduction of tumor growth followed by vaccination with protamine-complexed mRNA and protamine-complexed mRNA plus free RNA.

Figure 3 depicts:
Significant reduction in tumor size with protamine-complexed mRNA plus free RNA. 



A significant elevation of cytokines (TNFalpha and IL6) secretion in hPBMCs stimulated with complexed RNA plus free RNA, detected by ELISA. 

Figure 6 depicts:
An induction of an elevated humoral immune response in vivo, upon vaccination with a combination of complexed RNA plus a free RNA.

Page 20, lines 1-14, particularly lines 4-8:
As surprisingly found by the inventors a molecule according to formula (Ill) , i.e. having the structure
(NuG1X01G0NJa as defined above, leads to an increased innate immune response in a patient,
which is particularly indicated by an increase of IFNalpha release, when compared to administration of the core structure G1X01G0 as such.

Page 45, lines 17-30, particularly lines 21-26:
As surprisingly found by the inventors of the present invention, nucleic acid molecules of either formula (I), (II), (Ill), (Illa), (IV), (IVa), (IVb), (Va) and/or (Vb) as defined above show an even better stimulation of the innate immune system, when prepared by an in vitro transcription due to its 5' -phosphate, when compared to 25 nucleic acid molecules of either formula (I), (II), (Ill), (Illa), (IV), (IVa), (IVb), (Va) and/or (Vb) prepared by synthetic methods.

Therefore, the mRNA of Fotin-Mleczek et al. provides an effective immune response in vitro and in vivo.  One of ordinary skill in the art prior to the effective filing date would have had more than a reasonable expectation of success for providing an effective immune response upon administration of the mRNA of Fotin-Mleczek et al.  
Applicant also points out that Dubensky teach that the protein and mRNA can be administered in any order, as apposed to the instant invention, which requires priming the immune system with an immunogenic protein and boosting with an mRNA.
Applicant’s arguments and the teachings of Dubensky have been fully considered, but are found unpersuasive. "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...." In re Fulton, 391 F.3d 1195, 
Applicant asserts that the instant disclosure demonstrates surprising results that boosting with an mRNA construct encoding an immunogenic protein after priming with the same immunogenic protein results in significant IFN-γ secretion and tumor protection.
Applicant’s arguments have been fully considered, but are found unpersuasive. In Figure 4A, Dubensky shows a synergistically increased IFN- y response in animals that had been administered a boosting composition comprising a non-transcriptionally active mRNA construct encoding an immunogenic protein after being primed with the same immunogenic protein. Fotin-Mleczek et al. clearly demonstrate decreased tumor growth upon administration of an mRNA vaccine encoding tumor antigenic peptides complexed with a cationic or polycationic compound, see Example 6 and Figures 2-4. No surprising result over the teachings of the prior art is instantly demonstrated.
Applicant incorporates all of the arguments presented against Dubensky and Fotin-Mleczek and asserts that Hoge fails to cure the deficiencies.
In reply, there are no deficiencies for Hoge to cure and the rejection is maintained for reasons of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shanon A. Foley/Primary Examiner, Art Unit 1648